UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-6419



In Re:   PHILIP B. GREER,



                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                        (CR-01-11; CR-01-45)


Submitted:   August 26, 2005             Decided:   September 9, 2005


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Philip B. Greer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Philip B. Greer petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255 (2000) motion.   He seeks an order from this court directing

the district court to act.     The district court denied Greer’s

§ 2255 motion by order entered on August 5, 2005.     Accordingly,

because the district court has recently decided Greer’s case, we

deny the mandamus petition as moot. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                               - 2 -